NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ISRAEL CASTRO VALDEZ; SANDRA                     No.   16-71745
CORNEJO RODRIGUEZ,
                                                 Agency Nos.      A089-245-835
                Petitioners,                                      A089-245-836

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Israel Castro Valdez and Sandra Cornejo Rodriguez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from immigration judge’s decision denying their

applications for withholding of removal and relief under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings and we review de novo questions

of law. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We deny

the petition for review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish that the harm they experienced or fear was or will be on account

of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”); see

also Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (a personal dispute,

standing alone, does not constitute persecution on account of a protected ground).

Thus, petitioners’ withholding of removal claims fail.

      In their counseled opening brief, petitioners do not contend the BIA erred in

finding the proposed social group they raised in the first instance on appeal was not

properly before it. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in an opening brief are waived). In

light of the waiver of this dispositive determination, we need not reach petitioners’

contentions as to the merits of the proposed social group. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach). Petitioners’ related claim

that the BIA violated their right to due process fails. See Lata v. INS, 204 F.3d


                                          2                                   16-71745
1241, 1246 (9th Cir. 2000) (error is required to prevail on a due process claim).

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show that it is more likely than not that they will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           3                                     16-71745